DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The (four) information disclosure statement (IDS) submitted on 5/24/2021 and 9/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is made of record. Due to the excessively lengthy Information Disclosure Statements submitted by applicant, the examiner has given only a cursory review of the listed references. Should applicant desire to call attention to a specific document(s) of importance, please do so at the next response. 
As noted in the MPEP: 
In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari et al. U.S. 20150194646 in view of Ota et al. U.S. 20130025893.
Regarding claims 31, 39 [the device claim encompasses the method claim],Yoshinari discloses a portable power supply for use with a plurality of different power tools, the portable power supply [Fig. 1, backpack-type power supply 1] comprising: 
a main body [Figs. 2A, 3-5; case 5; pars. 0050-0051]; 
a battery pack [battery pack 51, par. 0052] detachably connected to the main body with the battery pack defining a first power supply mode 
a wearable component [harness 6] detachably connected to the main body [pars. 0012, 0050, 0066]; 
the main body [case 5] defining a second power supply mode when the main body is removed from the wearable component [as seen in Fig. 2B, par. 0062] and the battery pack is connected to the main body for powering a second power tool [Fig. 2, a different one of the kinds of power tools 2 shown. Par. 0048] of the plurality of power tools [Fig. 1, via adapter 3, pars. 0049, 0058, 0076. The case 5 with its internal battery would still be able to supply power to the tool 2; even with the harness 6 removed per pars. 0066]; and 
the main body [case 5] defining a third power supply mode when both the wearable component and the battery pack are connected to the main body for powering a third power tool of the plurality of power tools [Fig. 1, via adapter 3, pars. 0049, 0058, 0076, 0097, 0128].
Yoshinari does not disclose: the battery pack is removed from the main body for powering a first power tool.
Ota discloses: the battery pack [Fig. 1, equivalently battery packs 10] is removed from the main body [Fig. 1, equivalently battery-side unit 110] for powering a first power tool [Fig. 1, equivalently the first electric power tool 50a or a second electric power tool 50b, par. 0057-0059].
Yoshinari and Ota are analogous battery carrying units which supply battery power through a cord to multiple power tools, thus extending the run-time of the power tools. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Ota’s teachings, including his use of standard batteries, with Yoshinari’s backpack-type power supply 1 for the benefit of allowing the user to effectively use battery packs the user already has [Ota, par. 0005].
Regarding claim 32, the combination of Yoshinari and Ota disclose wherein the main body comprises an energy output port [Ota, Fig. 1, 114. Fig. 8, 214a, 214b, 214c] that provides at least one output voltage different from an output voltage of the battery pack connected to the main body when the portable power supply is in the second power supply mode [pars. 0066, 0086, 0092. Note that the language “is in the second power supply mode” is not given the same patentable weight as “only when in the second power supply mode”].
Regarding claim 33, the combination of Yoshinari and Ota disclose wherein the main body comprises an energy output port [Ota, Fig. 1, 114. Fig. 8, 214a, 214b, 214c] that provides at least one output voltage different from an output voltage of the battery pack connected to the main body when the portable power supply is in the third power supply mode [pars. 0066, 0086, 0092. Note that the language “is in the second power supply mode” is not given the same patentable weight as “only when in the second power supply mode”].
Regarding claim 34, the combination of Yoshinari and Ota disclose wherein the energy output port provides at least one output voltage different from the output voltage of the battery pack connected to the main body when the portable power supply is in the third power supply mode [pars. 0066, 0086, 0092. Note that the language “is in the third power supply mode” is not given the same patentable weight as “only when in the third power supply mode”].
Regarding claim 35, the combination of Yoshinari and Ota disclose the portable power supply according to claim 31, wherein the main body comprises a DC output port [Ota, Fig. 1, 114. Fig. 8, 214a, 214b, 214c] 
The combination of Yoshinari and Ota do not disclose: AC output port connected to an AC device. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing an AC output port, connected to an AC device, is well-known in the art of battery power supplies. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a known AC output port into the combination of Yoshinari and Ota’s battery power supply for providing the intrinsic benefit of having mobile AC power available as an ease of convenience for AC devices.
 
Regarding claim 36, the combination of Yoshinari and Ota disclose the portable power supply according to claim 31, wherein the second power tool is a push power tool, and wherein 
The combination of Yoshinari and Ota do not disclose: the main body is mounted to the push power tool. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a power supply battery pack as both a main body as well as mountable to a power tool is well-known in the art of battery power supplies. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate this feature into the combination of Yoshinari and Ota’s battery power supply for providing the benefit of quickly swapping the whole battery pack as a unit from tool to power supply as needed.
Regarding claim 37, the combination of Yoshinari and Ota disclose wherein the push power tool is a high voltage push power tool [Yoshinari, pars. 0128, 0103, 0098, 0085 high capacity. Par. 0082 seasonal tool, such as lawnmower. The drill shown in Fig. 1 can also be considered a “push” tool since downwards push force is required to drill holes].
Regarding claim 38, the combination of Yoshinari and Ota disclose the portable power supply according to claim 31, but is silent on: further comprising: a bag body covering the battery pack; and a cover operatively opening and closing the bag body, the cover including a waterproof layer.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a water proof bag with cover to house a battery power supply is well-known in the art of battery power supplies. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate this feature into the combination of Yoshinari and Ota’s battery power supply for the intrinsic benefit of providing protection from the weather when outdoors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10892626 and US 20130239361 disclose a wearable power supply for supplying power to power tools. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859